                                  Case 1:19-cv-08760-LGS Document 68 Filed 09/17/20 Page 1 of 3
                                   By September 22, 2020, Ginnie Mae ("GNMA") shall file a response letter not to exceed three
                                   pages. The parties and GNMA shall appear for a telephone conference on September 24, 2020,
                                   at 10:30 a.m., on the following conference call line: 888-363-4749, access code: 558-3333. The
                                   time of the conference is approximate, but the parties shall be ready to proceed by that time. By
                                   September 18, 2020, Plaintiff shall serve a copy of this Order on GNMA and file proof of service.

                                   SO ORDERED
     A Professional Corporation


                                   Dated: September 17, 2020
                 HOUSTON                  New York, New York
      The Lanier Law Firm, PC
10940 W. Sam Houston Pkwy N
                     Suite 100
            Houston, TX 77064
               (713) 659-5200
           Fax (713) 659-2204
                                         Re:      C.A. No. 1:19-cv-8760; 360 Mortgage Group LLC v. Fortress
                                                  Investment Group LLC
            LOS ANGELES
      The Lanier Law Firm, PC
         21550 Oxnard Street
                                  Dear Judge Schofield:
                     3rd Floor
    Woodland Hills, CA 91367
                                         Plaintiff 360 Mortgage Group LLC (“360 Mortgage”) respectfully submits its
               (310) 277-5100
           Fax (310) 277-5103
                                  pre-motion letter pursuant to Local Rule 37.2, § III.A.1, and § III.C.3 of the Court’s
                                  Individual Rules and Procedures to request a pre-motion discovery conference.
               NEW YORK
    The Lanier Law Firm, PLLC
                                  Specifically, 360 Mortgage intends to seek an order compelling non-party Ginnie Mae
                     Tower 56     (“GNMA”), a corporation wholly owned by the United States within the Department
          126 East 56th Street    of Housing and Urban Development (“HUD”), to produce documents and a 30(b)(6)
                     6th Floor
         New York, NY 10022
                                  witness for deposition.
               (212) 421-2800
           Fax (212) 421-2878             360 Mortgage has attempted in good faith to resolve this matter and comply
      OKLAHOMA CITY
                                  with all applicable local and federal rules, laws, and regulations and has conferred with
      The Lanier Law Firm, PC     the United States Attorney’s Office for the Southern District of New York, which
         431 W. Main, Suite D     represents GNMA relating to the above-referenced subpoenas. Documents and
    Oklahoma City, OK 73102
               (405) 243-5506
                                  communications between Defendant and GNMA, along with certain actions taken by
           Fax (405) 698-2770     GNMA, are central to the underlying claims in the case. 360 Mortgage alleges that
                                  Defendant Fortress Investment Group, LLC (“Defendant”) tortiously interfered with
                                  360 Mortgage’s relationship with GNMA, which caused GNMA to terminate its
                                  contract with 360 Mortgage. Discovery from GNMA is integral to the proper
                                  adjudication of 360 Mortgage’s claims in this case.

                                         360 Mortgage has made continued and diligent attempts over the past nineteen
                                  months to procure documents and discovery from GNMA, to no avail. Furthermore, it
                                  appears that GNMA has made a final decision not to produce documents responsive to
                                  360 Mortgage’s subpoena nor a corporate representative for deposition. Because
                                  discovery closes on September 28, 2020, we respectfully request that a conference be
                                  scheduled at the Court’s earliest convenience to address 360 Mortgage’s proposed
                                  motion to compel and that discovery on this issue remain open until it is resolved.

                                  The Underlying Subpoenas and Compliance with Touhy Regulations

                                         As this Court is aware, 360 Mortgage initially submitted a Freedom of
                                  Information Act (“FOIA”) request for relevant documents from GNMA on March 4,
                                  2019, and a revised request, based on the FOIA office’s feedback, on March 26, 2019.
                                  360 Mortgage has been in contact with Mr. Rosenberg at the FOIA office, on average,
         Case 1:19-cv-08760-LGS Document 68 Filed 09/17/20 Page 2 of 3

September 16, 2020
Page 2
_____________________

a few times a month to fulfill any department requirements and attempt to secure document
production in a timely fashion. After approximately ten months of no real progress, 360
Mortgage served a subpoena on GNMA on January 14, 2020. Despite 360 Mortgage reaching
out for updates on a regular basis, GNMA did not surface with a response until April 17, 2020—
and only did so informally. Later, on May 12, 2020, the United States Attorney’s Office for the
Southern District of New York provided a formal response to 360 Mortgage’s subpoena. It noted
that “HUD has promulgated Touhy regulations that set out the procedure the agency must follow
in responding to demands for documents or testimony from current and former HUD
employees.” See 24 C.F.R. Part 15, Subpart C; United States ex rel. Touhy v. Ragen, 340 U.S.
462, 71 S.Ct. 416 (1951) and codified under 29 C.F.R. § 2.21. In response, 360 Mortgage was
asked to send a written request that complied with these requirements and allowed 30 days for
HUD’s review.

       Thereafter, 360 Mortgage continued to be in contact with the FOIA office and initially it
seemed a revised document subpoena would not be needed. By late June 2020/early July 2020,
however, 360 Mortgage was informed the FOIA office had limited its collection to a few of the
many document request topics. Thus, 360 Mortgage revised and narrowed its subpoena to cover
documents ignored by the FOIA office and to satisfy the Touhy regulations in its letter response
on July 16, 2020.

        On August 14, 2020, 360 Mortgage was informed that the original Assistant United
States Attorney (“AUSA”) assigned to this matter was out on parental leave, and AUSA Danielle
Levine responded informally on behalf of GNMA/HUD. Later that evening, 360 Mortgage
issued a subpoena to GNMA for a Federal Rule of Civil Procedure 30(b)(6) witness for
deposition in connection with the underlying claims that also complied with the Touhy
regulations. 360 Mortgage worked with the AUSA and proposed possible compromises and
narrowing of the requests. GNMA, however, would not change its position and on August 31,
2020, the AUSA reported that she did not have any more information to report. Finally, on
September 10, 2020, 360 Mortgage again contacted the AUSA, this time to obtain GNMA’s final
decision regarding 360 Mortgage’s requests. To date, GNMA has not responded or given any
indication of a change in its position refusing to produce documents responsive to the subpoena
or a 30(b)(6) witness.

360 Mortgage has Complied with Touhy Regulations and a Motion to Compel is Proper

        A party seeking discovery must comply with Touhy regulations and exhaust
administrative remedies before filing a motion to compel. In re S.E.C. ex rel. Glotzer, 374 F.3d
184, 190, 192 (2d Cir. 2004). In the instant case, 360 Mortgage has satisfied GNMA’s Touhy
regulations and GNMA has made a final determination it will not comply.

        After a party makes a proper demand, exhausts administrative remedies, otherwise
follows the directives established by the agency, and the agency issues its final determination, a
dissatisfied party may seek redress by filing an action in federal court. Pollock v. Barbosa
Group, Inc. 478 Supp. 2d 410, 414 (W.D.N.Y. 2007) (discussing a state court case where parties
sought enforcement of non-party government subpoena); see Solomon v. Nassau Cty., 274
F.R.D. 455 (E.D.N.Y. 2011) (discussing when a federal agency has properly refused to comply
          Case 1:19-cv-08760-LGS Document 68 Filed 09/17/20 Page 3 of 3

September 16, 2020
Page 3
_____________________

with a third-party subpoena); see also Manzo v. Stanley Black & Decker, Inc., et al., No.
13CV3963JFBSIL, 2017 WL 1194651 (E.D.N.Y. Mar. 30, 2017) (analysis of proper challenge
to subpoena to non-party government agency for documents and 30(b)(6) deposition witness and
Touhy regulations).

        Despite the specificity of 360 Mortgage’s subpoena and additional information it
provided to GNMA to comply with Touhy regulations, there has been no indication that 360
Mortgage’s subpoenas are deficient or that 360 Mortgage failed to comply with GNMA’s
regulations. There has been no indication as to what, if anything, is needed from 360 Mortgage.
After multiple attempts to confirm, it is 360 Mortgage’s understanding that GNMA’s final
decision is that it will not provide a Rule 30(b)(6) witness. GNMA will not produce documents
responsive to the subpoena. And GNMA, at some unknown future date, will produce documents
collected in response to the March 2019 FOIA request, but only as to the few requests it has
unilaterally deemed appropriate. And thus, a motion to compel is proper and warranted.

        When a motion to compel is filed and a court reviews whether a federal agency has
properly refused to comply with a subpoena, courts in the Second Circuit have utilized the
arbitrary and capricious standard articulated in Section 706 of the Administrative Procedure Act
(“APA”) or the undue burden standard set forth in the Federal Rules of Civil Procedure. In re
S.E.C. ex rel. Glotzer, 374 F.3d at 191 (noting that the standard of review is far from settled in
the Second Circuit); see Manzo, 2017 WL 1194651, at *6; Abdou v. Gurrieri, No. 05-CV-3946
JG KAM, 2006 WL 2729247 at *4 (E.D.N.Y. Sept. 25, 2006).

       GNMA’s refusal to produce the requested documents in response to the revised subpoena
and a Rule 30(b)(6) witness fails under both the arbitrary and capricious standard 1 and the undue
burden standard. 2 GNMA has not even bothered to provide an explanation for its position. 360
Mortgage on the other hand has demonstrated a compelling need for this discovery.

       The information sought is necessary to 360 Mortgage’s claims in the instant case, and a
motion to compel the documents and a deposition witness from GNMA is proper and should be
granted.
                                           Respectfully submitted,

                                                 /s/ W. Mark Lanier
                                                 W. Mark Lanier
                                                 Attorney for Plaintiff 360 Mortgage Group, LLC

1
  The APA requires a court to uphold the decision of an administrative agency unless the decision is
arbitrary and capricious. See 5 U.S.C. § 706 (2018) (stating that a reviewing court shall “hold unlawful
and set aside agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law”).
2
  See 9A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2463.1 (3d ed. 2008)
(“Whether a subpoena subjects a witness to undue burden within the meaning of Rule 45(c)(3)(A)(iv)
usually raises a question of the reasonableness of the subpoena. The determination of a subpoena’s
reasonableness requires a court to consider whether the information is necessary and whether it is
available from any other source.”).
